Citation Nr: 0829272	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.   Entitlement to service connection for tinea pedis 
(claimed as a foot rash).

3.  Entitlement to service connection for bronchitis (claimed 
as respiratory problems).

4.  Entitlement to service connection for necrotic omentum, 
status post omentectomy.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for lipoma (claimed as 
a cyst).





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 with additional reserve service indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is necessary in 
this case.

The Board initially notes that in the veteran's Notice of 
Disagreement dated in April 2004, he requested that recent 
records from the Mountain Home VA Medical Center (VAMC) be 
obtained in support of his claim, prior to further 
adjudication by way of a Statement of the Case (SOC).  The 
Board notes that the last records in the 

claims file from that facility were dated in August 2003 and 
printed on March 1, 2004.  Thus, VA medical treatment records 
from August 2003 to present must be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  Moreover, there is some 
indication in the record (per the veteran's representative) 
that the veteran was hospitalized in June 2005, although 
further information, such as the reason for the 
hospitalization and the facility name, was not provided.  
Therefore, the veteran should be asked to provide information 
concerning any relevant current treatment.

The Board additionally notes that there is no confirmation of 
the veteran's service in the Southwest Asia Theater of 
operations during his December 1990 to May 1991 period of 
active duty.  The veteran's DD 214 indicates that he received 
the Southwest Asia Service Medal; however, this is not 
dispositive of whether he actually served in the theater of 
operations.  Additionally, the veteran's DD 214 indicates 
that he had no sea service and no foreign service during this 
period.  Thus, the RO should verify the veteran's service in 
Southwest Asia through official sources.

In this regard, while most of the claimed disabilities are 
diagnosed disorders, his nonspecific claim of "joint pains" 
could reflect an undiagnosed disorder, if he is shown to have 
served in the Southwest Asia Theater of operations.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than September 30, 2011.   38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 (2007).  

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information and 
evidence needed to establish a disability rating or an 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his claimed conditions 
since his discharge from service, to 
include his 2005 hospitalization if 
pertinent to the issues.  After securing 
the necessary release, the RO/AMC should 
obtain these records.

3.  Obtain and associate with the claims 
file medical records from the Mountain 
Home VAMC dating from August 2003 to 
present.

4.  Verify whether the veteran served in 
the Southwest Asia theater of operations 
through official sources.

5.  After the development requested above 
is completed to the extent possible, the 
RO/AMC should take any 
additional action deemed necessary to 
include scheduling VA examination(s) if 
the medical evidence indicates his claimed 
"joint pain" and/or any of his other 
claimed disorders may be an undiagnosed 
illness and his service in the Southwest 
Asia theater of operations is verified.  

6.  Thereafter the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



